NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     JACKIE SAGARNAGA, Appellant.

                             No. 1 CA-CR 15-0636
                              FILED 6-30-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR 2014-143596-001
               The Honorable Michael D. Gordon, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Maurice Portley joined.
                         STATE v. SAGARNAGA
                           Decision of the Court

G E M M I L L, Judge:

¶1             Jackie Sagarnaga appeals his conviction and sentence for
misconduct involving weapons. Sagarnaga’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), stating that he has searched the record and found no
arguable question of law and requesting that this court examine the record
for reversible error. Sagarnaga was afforded the opportunity to file a pro se
supplemental brief but did not do so. See State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001).

¶3            On September 8, 2014, Officer D.M. observed a van rapidly
accelerate and then park illegally on the sidewalk. Officer D.M. walked to
the van and witnessed the passenger reach back and place something
behind the driver’s seat. Officer D.M. shined his flashlight behind the seat
and saw a gun. He then identified the passenger as Sagarnaga. When
questioned, Sagarnaga stated he received the gun from the mother of his
children (“Mother”), and his fingerprints would likely be on it. Sagarnaga
was then placed in handcuffs and transported to the precinct.

¶4             At the precinct, Officer D.M. read Sagarnaga his Miranda
rights and conducted an interview. Sagarnaga confirmed his initial
statements including that he had set the gun behind the driver’s seat. As a
prohibited possessor, he was charged with misconduct involving weapons,
a class four felony.

¶5            Sagarnaga was tried by an eight-member jury. At the close of
the State’s case in chief, Sagarnaga moved for a directed verdict under
Arizona Rule of Criminal Procedure (“Rule”) 20, arguing there was no
evidence that he possessed the gun. The State noted Sagarnaga confessed
that he possessed the gun, Officer D.M. saw Sagarnaga make motions that
suggested he possessed the gun, and the State presented evidence that
Mother stated she gave the gun to Sagarnaga. The court denied Sagarnaga’s
Rule 20 motion.




                                     2
                          STATE v. SAGARNAGA
                            Decision of the Court

¶6           Sagarnaga admitted to one prior felony conviction. The jury
found Sagarnaga guilty of one count of misconduct involving weapons.
Sagarnaga was present at sentencing and had an opportunity to speak. He
was sentenced to the minimum term of three years and received 102 days
of presentence incarceration credit.

¶7            Sagarnaga timely appeals. This court has jurisdiction under
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031 and 13-4033.

                               DISCUSSION

¶8             We review the trial court’s denial of a Rule 20 motion de novo.
State v. Parker, 231 Ariz. 391, 407, ¶ 69 (2013). “[T]he controlling question is
solely whether the record contains ‘substantial evidence to warrant a
conviction.’” State v. West, 226 Ariz. 559, 562, ¶ 14 (2011) (quoting Ariz. R.
Crim. P. 20(a)). Because this conviction is supported by the evidence, the
trial court appropriately denied Sagarnaga’s Rule 20 motion. Sagarnaga
stated he possessed the gun, Officer D.M. saw Sagarnaga make motions
consistent with possession of the gun, and Mother stated she gave
Sagarnaga the gun. We conclude substantial evidence was presented from
which a reasonable jury could have chosen to convict on this charge.

                               CONCLUSION

¶9           We have reviewed the entire record for reversible error and
find none, and therefore affirm the conviction and resulting sentence. See
Leon, 104 Ariz. at 300. The record reflects Sagarnaga received a fair trial.
He was represented by counsel at all stages of the proceedings against him
and was present at all critical stages. As far as the record reveals, these
proceedings were conducted in compliance with Sagarnaga’s constitutional
and statutory rights.

¶10            After the filing of this decision, defense counsel’s obligations
pertaining to Sagarnaga’s representation in this appeal have ended.
Defense counsel need to no more than inform Sagarnaga of the outcome of
this appeal and his future options, unless, upon review, counsel finds “an
issue appropriate for submission” to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On
this court’s own motion, Sagarnaga has 30 days from the date of this
decision to proceed, if he wishes, with a pro se motion for reconsideration.




                                       3
                        STATE v. SAGARNAGA
                          Decision of the Court

Sagarnaga also has 30 days from the date of this decision to proceed, if he
prefers, with a pro se petition for review.




                                  :AA




                                    4